SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2010 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Publicly-Held Company Corporate Taxpayers ID (CNPJ/MF): 33.042.730/0001-04 Corporate Registry (NIRE): 3330001159-5 PROPOSAL TO BE SUBMITTED FOR DELIBERATION AT THE EXTRAORDINARY SHAREHOLDERS MEETING ON OCTOBER 20, 2010 To the Shareholders of Companhia Siderúrgica Nacional The Management of Companhia Siderúrgica Nacional submits the following proposals for yourdeliberation: 1. Cancellation of twenty-seven million, three hundred twenty-five thousand, five hundred thirty-five (27,325,535) shares currently held in treasury, without any reduction in the capital stock, in light of the partial release of 52,389,112 shares that, as informed in the explanatory notes to CSNs financial statements, had been pledged as part of the agreement between CSN and the Office of Attorney-General of the National Treasury of the State of Rio de Janeiro as guarantee for liabilities related to certain tax court claims. The remaining 25,063,577 shares under pledge will be duly held in treasury until the obtainment of their release. Once the proposed cancellation is approved, the Companys capital stock will consist of one billion, four hundred eighty-three million, thirty-three thousand, six hundred eighty-five (1,483,033,685) common shares. 2. Amendment to article 5 of the Bylaws to reflect the proposed cancellation of shares, as follows: Current wording Proposed wording Art. 5 - The capital stock of the Company, fully subscribed and paid in, is R$1,680,947,363.71 (one billion, six hundred and eighty million, nine hundred and forty seven thousand, three hundred and sixty three reais and seventy one cents) divided into 1,510,359,220 (one billion, five hundred ten million, three hundred fifty-nine thousand, two hundred twenty) common and book-entry shares with no par value. Sole Paragraph - Each common share shall entitle the holder to one vote in the resolutions of the General Meeting. Art. 5 - The capital stock of the Company, fully subscribed and paid in, is R$1,680,947,363.71 (one billion, six hundred and eighty million, nine hundred and forty seven thousand, three hundred and sixty three reais and seventy one cents) divided into one billion, four hundred eighty-three million, thirty-three thousand, six hundred eighty-five ( common and book-entry shares with no par value. Sole Paragraph - Each common share shall entitle the holder to one vote in the resolutions of the General Meeting. BENJAMIN STEINBRUCH Chairman of the Board of Directors Chairman of the Board of Directors SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 05, 2010 COMPANHIA SIDERÚRGICA NACIONAL By: /
